NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0088n.06

                                            No. 12-1505
                                                                                           FILED
                                                                                       Jan 24, 2013
                             UNITED STATES COURT OF APPEALS
                                                                                DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )       ON APPEAL FROM THE
v.                                                    )       UNITED STATES DISTRICT
                                                      )       COURT FOR THE WESTERN
JAMEL MARCUS PARKER,                                  )       DISTRICT OF MICHIGAN
                                                      )
       Defendant-Appellant.                           )
                                                      )




       BEFORE: MARTIN and ROGERS, Circuit Judges; TARNOW, District Judge.*


       PER CURIAM. Jamel Marcus Parker, who is represented by counsel, appeals a district court

judgment sentencing him to seventy-two months of imprisonment following his guilty plea to a

charge of possession of a firearm by a felon.

       Parker’s initial presentence report calculated his advisory sentencing guidelines range as fifty-

one to sixty-three months of imprisonment. The government objected to the report, arguing that an

enhancement for obstruction of justice should apply. The objection was based on Parker’s recorded

telephone calls to his girlfriend from jail in which Parker appeared to ask her to take responsibility

for the gun. The presentence report was revised to incorporate the enhancement, resulting in an

advisory sentencing guidelines range of sixty-three to seventy-eight months of imprisonment. Parker

       *
       The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 12-1505
United States v. Parker

objected to the enhancement. At the sentencing hearing, the district court listened to the telephone

recordings and agreed that Parker had engaged in obstruction of justice. The court sentenced Parker

to seventy-two months of imprisonment.

       On appeal, Parker argues that the government waived its objection to the original presentence

report because it did not file its objection in accordance with a new local rule requiring objections

to be filed on the court’s electronic filing system. He also repeats his argument that the enhancement

was unwarranted.

       Parker’s argument that the government did not properly file its objection to the original

presentence report is without merit as he admits that he received a copy of the objection and can

show no prejudice from the failure to adhere to the recent rule change. “Any error, defect,

irregularity, or variance that does not affect substantial rights must be disregarded.” Fed. R. Crim.

P. 52(a).

       A sentence may be found to be procedurally unreasonable where the court errs in calculating

the sentencing guidelines range. Gall v. United States, 552 U.S. 38, 51 (2007). We find no error by

the district court here. See United States v. Carter, 510 F.3d 593, 597 & n.1 (6th Cir. 2007). An

enhancement for obstruction of justice is called for under USSG § 3C1.1 where the defendant

engages in “intimidating, or otherwise unlawfully influencing a . . . witness . . . or attempting to do

so.” USSG § 3C1.1 cmt. n.4(A). In his telephone calls to his girlfriend, Parker berated her for being

responsible for the position he was in because she had let the police into her apartment to arrest him,

had given them permission to search the apartment, and had not claimed responsibility for the

firearm. When his seven-month pregnant girlfriend objected that she could get in trouble for having

                                                 -2-
No. 12-1505
United States v. Parker

a gun, Parker told her that she would get “a slap on the wrist” while he was going to prison. We

agree with the district court’s finding that Parker was attempting to intimidate or influence this

witness. We have upheld obstruction of justice enhancements in similar cases. See United States

v. Waldon, 206 F.3d 597, 608–09 (6th Cir. 2000); United States v. Bingham, 81 F.3d 617, 632 (6th

Cir. 1996).

       The district court’s judgment is affirmed.




                                               -3-